Case 3:19-gp-00002-VAB Document1 Filed onL.aap p50 OVAB )

ORDER 434447

DOCKET NO: HHDCV1560755115S SUPERIOR COURT
CORONA, MEGAN Et Al JUDICIAL DISTRICT OF HARTFORD
Vv AT HARTFORD

DAY KIMBALL HEALTHCARE, INC. Et Al
10/17/2018

ORDER
ORDER REGARDING:
10/04/2018 346.00 MOTION FOR ORDER
The foregoing, having been considered by the Court, is hereby:
ORDER: GRANTED
Short Calendar Results Automated Mailing (SCRAM) Notice was sent on the underlying motion.
434447

 

Judge: THOMAS G MOUKAWSHER
Processed by: Adam Harvey

HHDCV156075511S 10/17/2018 Page | of 1
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 2 of 27

FILED
SEP 2 9 2018

HARTPORD J.D.

DOCKET NO.: Xo7-HHD-CV-XX-XXXXXXX-S : SUPERIOR COURT

. JUDICIAL DISTRICT OF
MEAGAN CORONA - HARTFORD
: » COMPLEX LITIGATION
DAY KIMBALL HEALTHCARE, INC. : SEPTEMBER 20, 2018

Memorandum of Decision

For the courts to guarantee the triumph of the law over the loud, there must be
civility in court proceedings. Vital to this victory is the lawyer—the official our Rules of
Professional Conduct hail as both “an officer of the legal system” and “a public citizen

having special responsibility for the quality of justice.”

The court must take up the matter before it today because judges have a critical
role in seeing that lawyers uphold these special responsibilities. Indeed, for matters
relating to courtroom conduct, judges have primary jurisdiction over lawyers who do
not meet their obligations as officers of the court. So it is this court’s unpleasant duty
to take up the question of the conduct of one of these public officers as she faces the

potential for a seventh sanction from this court: Attorney Madonna Sacco.

As it is sometimes with others, it may be the case Soby CERT! cco that a

single comment can sum up a career. The comment at issue here— made by Attorney

VY ; OCT 22 208
1 Practice Book § 2-45. IG HL)
BV “ JUDICIAL DISTRICT OF
~OK8 HARTFORD

Decision mailed on qluolis to. ae PTO

Madonna Sacce, ESq. of fi(e Oo 1k en nary once |

Euaene A. Cooney, Es Reporter of Tudicial Deusyoas
“geen YS Counsel oF (eco neodikied by SCRAM nol

 
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 3 of 27

Sacco after some thirty years of practice— is as revealing as it is unacceptable. In the
midst of a dispute during a deposition given before the court, a forgotten lapel
microphone picked up Attorney Sacco explaining her courtroom strategy to an
associate: “Fuck him,” she said—referring either to opposing counsel or the court

itself— “I am going to give him such a fucking hard time.”

Attorney Sacco hasn’t denied she said these words and the flash drive provided
to the court confirmed she did say them. Instead, through her lawyer, she claimed this
is just ordinary lawyer talk, reflecting what many professionals think or say when no
third party is listening. Opposing counsel in this litigation, Attorney Angelo Ziotas, did
not agree. He moved for sanctions for the conduct this declaration announced and he
and his co-counsel disputed on the record the claim that this reflected the mores or the
mouths of members of the Connecticut bar. To protect not merely the panties but the
system itself, this court separately and on its own authority ordered Attorney Sacco to

show cause why she shouldn’t be sanctioned for her deposition conduct.

This doesn’t mean this opinion is about punishing members of the bar for their
private use of this mindlessly overused profanity. But when wicked words betoken
wicked deeds they are a matter for action. Here, those words reflect what Attorney

Sacco was doing and would continue to do: willfully disrupt a proceeding in court.
Case 3:19-gp-00002-VAB Documenti Filed 01/15/19 Page 4 of 27

Indeed, they reflect what Attorney Sacco appears to have done and has been

sanctioned for six times for over a nearly 20-year period.

The record of the court’s proceedings confirms that Attorney Sacco meant what
Attorney Sacco said. This court’s involvement began with the ring of a telephone at a
time when Attorney Sacco and her history were entirely unknown to this court. To its
surprise, a particularly contentious dispute had erupted during a deposition over not
very much and the parties called the court. The parties were so split and insistent
during the conference call that instead of resolving the dispute on the telephone the

court ordered the parties to come to court and argue the matter.

They did so on October 31, 2017. And it didn’t go well. After having shown up
late for the hearing, Attorney Sacco repeatedly interrupted the court and disputed
petty things like whose copy of the deposition transcript the court should read.
Attorney Sacco rigidly insisted that it was perfectly proper for an expert witness at a
deposition to refuse to consider hypothetical questions. She bluntly insisted that the
court had no authority to decide whether a witness had fairly answered a question.
Then she set to squabbling in front of the court over the facial expressions of her
opposing counsel. Not long after she lectured the court on what she perceived as
wrong about its use of the word “nonsense” to describe the expert physician’s refusal to

recognize the difference between a factual and a hypothetical question, belligerently
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 5 of 27

interrupting the court and earning her first warning from the court to correct her
behavior. Finally silent, Sacco turned to physical antics, with her hands on her hips
striking a defiant pose, head down shaking her head at length displaying disgusted
disagreement while the court spoke. This earned her a second admonition to stop and
“stand there like a professional.” Instead of complying and apologizing, she snapped “I

am a professional from beginning to end.”

Undercutting this assertion, Attorney Sacco then misrepresented the deposition
record to the court, stating that the witness had not refused a hypothetical but merely
had resisted assumptions because an opinion could not be derived from “that fact
alone.” As the court tried to get her to find this assertion in the transcript, Attorney
Sacco turned on the court, accusing it of not being “interested in hearing my response.”
After a lengthy attempt to bicker with the court and divert it away from the topic, it
was revealed that the transcript showed Attorney Sacco had made up the testimony she

relied on.

And so the hearing went. Attorney Sacco bizarrely maintained that a
hypothetical can’t be asked unless it relies on the actual facts of the case. She
continued to interrupt the court and when the court said it disagreed and tried to
explain she interrupted and peremptorily said “then rule your honor.” The court gave

a third warning that it disapproved of the attitude Attorney Sacco displayed.
Case 3:19-gp-00002-VAB Documenti Filed 01/15/19 Page 6 of 27

Nonetheless, Attorney Sacco went on to declare “we’re not here to rule as the court has
done” and that “the court cannot determine whether or not an answer is adequate or
not based upon the transcript and based upon the court’s lack of knowledge of the

case.”

When the court said the rest of the deposition would be in court she said “I don’t
even understand that” and went on to lash out at the court for insulting her, including
when the court admonished her that her behavior reflected a misunderstanding of her
professional duties. In a fourth admonition, she was warned to stop interrupting the
court and the deposition ended with a fifth admonition that the court might have to

take other action if her behavior continued.

On November 29, 2017, in the wake of this unhappy introduction, plaintiffs’
counsel resumed in court the expert deposition of Attorney Sacco’s then client, the
defendant Dr. Erika J. Kesselman. Rather than wipe the slate clean, Attorney Sacco
renewed her complaints from the last time and refused to sit down; she lectured
opposing counsel on the position of his microphone and demanded to sit in the witness
box next to the witness while refusing to accept the court’s ruling that she could not,

bickering and sniping at the court instead.

Instructed to follow the rules and confine non-privilege objections to merely

“objection to form,” Attorney Sacco interrupted virtually every exchange with

5
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 7 of 27

objections that made clear that many—if not most—were baseless, especially since
some of her objections were stated either before a question was asked or even when
opposing counsel made a statement rather than asked a question. The court had to

warn Attorney Sacco to at least hold her objections until a question was asked.

Attorney Sacco asserted a privilege objection to the yes or no question of whether
the witness had ever heard of the phrase “standard of care” before. When the privilege
objection was overruled, Sacco refused to accept the court’s ruling, demanding the
transcript be read back, interrupting the court, and rudely disputing its right to rule on

the privilege objection in the manner set out in Practice Book § 5-5.

Carrying on her refusal to cooperate, Attorney Sacco refused to sit down when
asked to do so and even when ultimately she was ordered to do so. Despite the court’s
repeated orders, Attorney Sacco remained standing and insisted that since counsel
asking the question was standing she could stand too. She continued to berate and
argue with the court over the issue even after being given her sixth admonition and

being specifically threatened with a finding of contempt.

To the extent the deposition was allowed to have any substance, it revolved
around Kesselman’s stubborn refusal to answer simple hypothetical questions, to say
when last she read a medical treatise, to recognize the phrase “standard of care” and
the like. Having listened to this hedgehog refusal to engage in even the most ordinary

6
Case 3:19-gp-00002-VAB Documenti Filed 01/15/19 Page 8 of 27

exchange of questions and answers, the court infers this didn’t reflect the attitude of
the witness alone but her coaching by her counsel. Kesselman gave every appearance
of being extremely uncomfortable and greatly distressed while giving her non answers
and engaged in a revealing exchange that the court repeatedly had warned Attorney
Sacco against. An objection to form with the added hint of “what records?” from
Attorney Sacco yielded a parrot like response that “it would depend on the records”
from the witness. Attorney Sacco was warned for at least the seventh time in

consequence,

As the deposition limped along, the court responded to Attorney Sacco’s opposing
counsel’s claim of obstruction by noting that the court did not expect counsel merely to
keep asking the unanswered questions indefinitely. The court explained that the rules
allowed him to seek other remedies, including the sanction of negative inferences.
Attorney Sacco then snapped that she was intimately familiar with the rules and
asserted that the court had no such power. The deposition proved a waste of the court
and the parties’ time. It ended with opposing counsel’s decision to resolve the matter
with a motion for sanctions. The motion filed led the court, after more buffeting, to

where it is today.

The plaintiffs’ motion for sanctions was filed. It included the tape catching the

Attorney Sacco statements from the lapel microphone. With at Jeast the virtue of
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 9 of 27

consistency, Attorney Sacco then struck back with unreasonable belligerence, without
any basis in the rules, moving to strike the entire motion from the docket and
demanding that the court refer Attorney Ziotas to the grievance committee while
simultaneously demanding the court’s recusal—a motion this court referred to the

district’s administrative judge.

After a full hearing and briefing, Judge David Sheridan denied Attorney Sacco’s
motion directed against the court. After this, Attorney Sacco was discharged by her
client, substitute counsel withdrew the motion against Attorney Ziotas, and this court
ordered Attorney Sacco, who ultimately appeared with her own lawyer, to show cause

why she should not be sanctioned for her conduct before the court.

At the hearing on the motion, Attorney Sacco’s lawyer claimed the court couldn't
consider Attorney Sacco’s remark because it did not appear on the official transcript
and was attorney work product. But this is wrong on both counts. First, the remark is
important because this is an attorney revealing an intention to disrupt a court
proceeding. It wouldn’t matter where she announced the plan. The plan is the wrong,
not the place. Attorney Sacco is not being scrutinized for using improper language on

the record.

Second, the work product doctrine doesn’t bar the court from considering the
remark. As the Supreme Court held in 2003 in Harp v. King, work product is only

8
Case 3:19-gp-00002-VAB Documenti Filed 01/15/19 Page 10 of 27

protected when an adequate effort is made to keep it confidential.2 An attorney must
at least be expected to be aware when a live microphone is attached to her in court.
The microphones can be muted and a reasonable attorney would take some safeguards
to prevent inadvertent disclosure of work product by muting the microphone when
conferring with an associate. Attorney Sacco claims thirty years of intimate knowledge
of the courtroom and medical malpractice depositions. She can hardly claim

ignorance.

And while it might be an expression of strategy to say, “I am going to give him
[the court or counsel] such a fucking hard time,” it is hardly the kind of strategy this
court should protect. As the district of New Jersey said in 1994 in Ward v. Maritz, Inc.

unethical conduct is not protected by the work product rule.3

Attorney Sacco’s counsel also insists there is no reason to believe she did anything
consistent with this statement and therefore she shouldn’t be punished for it. Indeed
counsel tried to suggest that every statement Attorney Sacco made must be viewed in
isolation. But this assumes rather too much. This point might be well taken if counsel
or the court’s concern was in fact punishing Attorney Sacco for each isolated remark.
Indeed, the court said so on the record at the hearing. But this ignores the essence of

the problem: Attorney Sacco’s conduct was part of a totality the effect of which was to

2 266 Conn. 747, 768-69.
3156 F.R.D. 592, 594.
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 11 of 27

frustrate by petty objections, interruptions, and inappropriate behavior, a lawyer who
is trying to question a witness. And plaintiffs brief amply illustrates how it kept the
lawyer away from reasonable answers to reasonable questions. Second, her profane
pronouncement is consistent with how Attorney Sacco handled the proceedings before,
during, and after the remark. Third, punishment is being considered here for the
conduct, not the remark—which itself is only affirmation that her disruptions were
intentional. Fourth, the conduct is consistent, as we will see, with twenty years of

sanctions by this court.

Courts, including this one, are justifiably reluctant to sanction lawyers and seek
alternatives whenever possible. The courts’ reluctance to sanction attorneys makes the

six sanctions against Attorney Madonna Sacco that we know of stand out all the more.

Attorney Sacco was first sanctioned by this court 21 years ago in Hagbourne v.
Campell. It was for the same deposition conduct at issue here: “prolix objections and
improper interruptions.” The court ordered Attorney Sacco to pay attorney’s fees to the
plaintiff attributable to the time wasted at the deposition because of the improper

objections and frequent interruptions.4

Attorney Sacco was next sanctioned in 2000 in Babcock v. Bridgeport Hospital,

Inc. Again, the sanction was for misconduct in a deposition, including suggesting

4 Superior Court, judicial district of Waterbury, Docket No. CV 96 0132593 (December 12, 1997,
Vertefeuille, J.) (21 Conn. L. Rptr. 121).
10
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 12 of 27

answers to a client with the court holding she “improperly obstructed the deposition,

imposed expense and delay, and warrant[ed] the imposition of sanctions.”s

Attorney Sacco was sanctioned again in 2003 for deposition misconduct in
Viscount v. Berger. Once again, Attorney Sacco was found to have injected
inappropriate objections into the process and to have used improper speaking
objections that disrupted the proceedings. She was required to pay for the

proceedings.®

Undeterred, Attorney Sacco continued the offending deposition conduct in 2007
in Shannehan v. Aranow. There, she was found to have improperly and repeatedly
disrupted the deposition with speaking objections and impermissible witness
instructions. The court found her behavior toward opposing counsel was
"inappropriate, undignified, and degrading to the process." The court ordered her

client to pay for the renewed deposition.”

Two years later in 2009, she was still doing the same thing. In that year,
Attorney Sacco’s behavior was catalogued and considered in a thoughtful opinion by

Judge Robert Shapiro. Judge Shapiro found that Attorney Sacco’s obstructive

 

5 Superior Court, complex litigation docket at Waterbury, Docket No.Xo1 CV 98 0150693 (November 15,
2000, Hodgson, J.).
6 Superior Court, judicial district of Ansonia-Milford, Docket No. CV 01 0074852.(December 1, 2003,
Robinson,J.).
7 Superior Court, complex litigation docket at Waterbury, Docket No. Xo6 CV 03 0183642 (May 18,
2007, Stevens, J.).

11
Case 3:19-gp-00002-VAB Documenti Filed 01/15/19 Page 13 of 27

deposition conduct was “intentional, and not inadvertent” and that the “absence of
significant sanctions would prejudice the plaintiffs ....”8 The court imposed financial
sanctions and warned that they may not be enough in the future, discussing possible
disqualification and noting that “[iJncurring sanctions awards should not become a

cost of doing business.”9

Finally, in 2014, the court despaired of deterring Attorney Sacco’s misconduct
merely by financial sanctions. It took up the matter of harsher measures after
Attorney Sacco was presented to the Superior Court for her deposition misconduct by
the state’s chief disciplinary counsel. The court required Attorney Sacco to submit to a
one-year period of monitoring by another attorney. Attorney Sacco was required to
provide the attorney with a copy of all deposition transcripts or videotaped
depositions in which she had participated commencing with the court’s order. The
monitoring attorney was to review the transcripts and/or video recordings of
depositions, decide whether they contained abuses and inform the court of any
misconduct.!° At the time of the deposition dispute in this case, Attorney Sacco had

been free of a monitor for around two years.

 

8Superior Court, complex litigation docket at Hartford, Docket No. X04 CV 5015994 (July 10, 2008,
Shapiro, J.).
91d.
10 Chief Disciplinary Counsel v. Sacco, Superior Court, judicial district of Fairfield, Docket No. CV 14
6045132 (September 22, 2014, Bellis, J.).

12
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 14 of 27

After 20 years of failed efforts, the court must consider for the sake of the
profession it supervises what to do given Attorney Sacco’s latest misconduct. After six
prior sanctions and at least eight warnings in this case it is not as if alternatives
haven’t been tried and incremental sanctions imposed. The court finds by clear and
convincing evidence that Attorney Madonna Sacco has engaged in serious
misconduct. And there is ample authority to deter further misconduct by more

substantial methods.

For discovery abuse, Practice Book § 13-14 empowers the court to “make such
order as the ends of justice require,” including costs and fees and other relief.
General Statutes § 51-84 says that courts may fine attorneys, suspend them or
discipline them for good cause. Practice Book § 1-25 similarly gives courts broad
powers to impose sanctions for “[w]illful or repeated failure to comply with rules or
orders of the court ....” Practice Book § 2-44 grants the courts authority to suspend
or disbar attorneys “for just cause.” Finally, as the Supreme Court recognized in
2001 in Millbrook Owners Assn., Inc. v. Hamilton Standard, courts have “the
inherent power to provide for the imposition of reasonable sanctions, to compel the
observance of its rules.”

So the court’s job is to craft a sanction reasonable to fit the circumstances.

Plainly, neither the five monetary sanctions, nor court monitoring, nor Judge

 

11957 Conn. 1, 9-10.
13
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 15 of 27

Shapiro’s threat of disqualification has had any appreciable deterrent effect on this
attorney’s misconduct. It would appear only an interruption of the misconduct that
has permeated Attorney Sacco’s practice and the prospect that continued misconduct

might end that practice may be sufficient to deter future misdeeds.

As the court in Millbrook held, it isn’t fair to punish attorneys who don’t know
what they have done wrong and haven't been given fair warning by court order to
stop.12, Here, Attorney Sacco has known of her own misconduct for over 20 years. She
has fought with opposing counsel, interrupted their questions, peppered depositions
with objections designed primarily to disrupt them, raised frivolous claims about
testimony and now she has done the same thing in front of the court. She was warned
about this same pattern of misconduct some eight times in these proceedings. She has
been found in the past and has declared openly and obscenely in this case that her
violations are intentional attempts to disrupt the orderly course of justice in
depositions. There can hardly be a clearer case of a party who knows what not to do

but has done it anyway even after being repeatedly and distinctly ordered not to do it.

On August 20, 2018, this court granted Attorney Sacco an almost five-hour
hearing on the motion for sanctions and the court’s own show-cause order entered on

July 25, 2018. The parties extensively briefed the matter. They had copies of the

 

12 957 Conn. at 17-18.
14
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 16 of 27

transcripts at issue. Attorney Sacco was represented at this lengthy hearing by able
and experienced counsel. Her lawyer was repeatedly invited to put on whatever
evidence his client desired but Attorney Sacco declined to testify. Attorney Sacco has

had due warning and due process.

While this means sanctions may be imposed, they must be proportional. As the
Supreme Court held in 2018 in Ridgaway v. Mount Vernon Fire Insurance Co.,

judges must consider five factors in gauging the appropriate sanction:

The nature of the conduct.

e The frequency of the conduct.
e Whether the attorney knew she faced potential sanctions.
e The availability of lesser sanctions.

e The party’s participation or knowledge.13

Here, all five factors favor a significant sanction. The conduct here was
insulting to the parties and the court. It detracted from the dignity of judicial
proceedings and was the kind of behavior that tends to undermine respect for the

litigation process, especially for the party who was its victim here but even for the

 

13 328 Conn. 60, 73.

15
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 17 of 27

defendant doctor who was likely suborned into participating in it. Above all, it
threatened to pervert the course of justice by preventing a party from receiving

reasonable responses to reasonable deposition questions.

The frequency of the conduct at issue weighs heavily here. A long-practicing
attorney sanctioned six times over twenty years and warned at least eight times in
these proceedings has persisted in the same conduct— and even announced in a

profane boast that the conduct was intentional and would continue.

This attorney certainly knew what was coming. At any point in the proceedings
when told to cease her misconduct she could have simply stopped. Indeed, she did not
stop when repeatedly ordered to and did not stop when specifically threatened by the
court with contempt and sanctions. In fact, it was the proceedings themselves that had
to be stopped because Attorney Sacco’s knowledge of potential sanctions did nothing to

deter her and allow the deposition to proceed.

Repeated monetary sanctions have been tried. Court ordered monitoring of
Attorney Sacco’s practice has been imposed. And having been discharged from
representing the defendant in this case, the court cannot sanction Attorney Sacco by
merely disqualifying her from this case. This leaves the court only some more

substantial sanction to choose.

16
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 18 of 27

And a more substantial sanction is especially justified by the fact that Attorney
Sacco so clearly knew what was wrong. Having been told by the courts repeatedly to
stop the wrongdoing, instead of heeding them her ultimate response was indecent

defiance: “Fuck him. I am going to give him such a fucking hard time.”

With lesser sanctions failing and disqualification unavailable, the only sanction
proportional under Ridgaway is suspension from practice. As the Appellate Court
recognized in 2016 in Disciplinary Counsel v. Williams, suspension is one of those

sanctions the court has the inherent power to impose."4

To be proportionate and —the court can hope—effective, the suspension must be
long enough to bite but not so long as to bury the attorney’s practice, In multi-year
litigation like this one a few weeks absence is unlikely to be noticed by either lawyer or
clients. Instead, the suspension must be long enough to present the future prospect of
exclusion from the legal profession while allowing Attorney Sacco a chance, at long
last, reform. Given that her behavior has persisted for twenty years, the practice will

not likely go away with a short suspension.

Therefore, the court will impose upon Attorney Sacco a 120-day suspension from

the practice of law together with the costs she has forced on the parties to these

14166 Conn. App. 557, 570:

17
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 19 of 27

proceedings. The court will consider reducing the suspension to 90-days upon
application and satisfactory evidence that Attorney Sacco has received at least 20
hours of suitable counseling through sources recommended by the Connecticut Bar
Association or a qualified physician. The purpose of this part of the ruling is to
recognize that a change in litigation philosophy is likely the only way to prevent future
problems. If it fails to take hold—a very real possibility given the length and depth of
the problem—the courts will face this moment again and Attorney Sacco may face far

harsher consequences. She is being offered an opportunity to prevent this.

The suspension will begin within twenty-one days from the date of this order or
the date which it takes final effect following any appeal, whichever is later. During the
twenty-one day grace period Attorney Sacco will inform her firm and clients in writing
that the court has suspended her from the practice of law for misconduct and make
such arrangements as may be necessary to minimize any prejudice to her clients. Once
the suspension is in effect, she may not participate in performing any legal work for
any client and must limit her non-legal activities regarding clients to matters that
might strictly be necessary to safeguard their interests. Other than such activities—to
guard against evasion of her suspension from practice— she may have no contact with
clients or potential clients. Attorney Sacco must also make the parties financially

whole. The parties are granted thirty days to file any claim for fees or expenses they

18
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 20 of 27

claim were incurred as a consequence of Attorney Sacco’s misconduct. The court will

then schedule a hearing on whether the claims are reasonable.

The plaintiffs also seek sanctions against the defendant doctor whose deposition
answers were plainly evasive and —the court hopes—the product of bad legal advice.
The court invites her with the advice of new counsel to ask opposing counsel to
reconvene at her sole expense the twice aborted deposition that is the center of this
dispute. If Kesselman fairly answers questions at the reconvened deposition, no
further sanction will be considered beyond paying the legal fees and other expenses
associated with the renewed deposition. If she complies, the court will not allow her
prior evasions to be used for impeachment at trial. If she chooses not to submit to
further deposition within thirty days of this order, the court will upon motion from
plaintiffs’ counsel craft an appropriate alternative sanction, including a likely holding

that some part of the plaintiffs’ case will be deemed established.

The court is aware of the frustration that plaintiffs counsel will doubtless feel
about giving the witness another chance. Kesselman must have known the game she
was playing and clients can’t typically hide behind their lawyers when they themselves
violate the rules. But there is a significant possibility here that the defendant's failings
have been in large part because of our failings—those of the legal profession, a public

institution whose credibility is at stake here. Besides, Ridgaway suggests it is

19
Case 3:19-gp-00002-VAB Documenti1 Filed 01/15/19 Page 21 of 27

appropriate for a court in setting a sanction to decide if a matter is mostly the lawyer or
mostly the client’s fault—and here the court infers that the matter is mostly the
lawyer’s fault..5 Punishing this defendant witness without another chance is also likely
unfair here given that she now swears that Attorney Sacco never told her she had been
disclosed as an expert and her expert disclosure has been withdrawn. This likely
colored her response to some of the questions posed and may even eliminate the need

for some of them to be asked again.

Attorney Madonna Sacco is suspended from the practice of law for 120 days
under the terms listed above. The plaintiffs’ motion for sanctions against the
defendant Kesselman is denied without prejudice to its renewal on the terms described

in this memorandum,

B LOURT

 

Moukawsher, J.

 

15 390 Conn. at 75.
20
LAW OFFICES » COONEY, SCULLY AND DOWLING

HARTFORD SQUARE NORTH » 10 COLUMBUS BOULEVARD

JURIS NO. 10872

(860) 247-5215 fx «

» (860) 527-1141 «

« HARTFORD, CONNECTICUT 06206

 

‘ut, ot cv 1WCase3!49-gp-00002:VAB» 'Document't ' Fited 01/15/19 Page 22 of 27°-

NO. (X07) HHD-GV-XX-XXXXXXX SUPERIOR COURT
MEGAN CORONA, ET AL : JD HARTFORD (CLD)
V. AT HARTFORD

DAY KIMBALL HEALTHCARE, INC.,ET AL : OCTOBER 3, 2018

RESPONDENT’S NOTICE OF COMPLIANCE, MOTION FOR MODIFICATION OF ORDER
AND REQUEST FOR EXTENSION OF TIME

This motion addresses the court's Memorandum of Decision on plaintiff's Motion for
Sanctions (#341.00) and orders contained therein. For the reasons articulated below and in the
attached affidavit, the Respondent requests the following relief.

By way of background, the Respondent is currently undergoing extensive medical
treatment for a very serious oral cancer. This life-threatening malignancy has required her to
undergo widespread head and neck surgery for the resection of cancerous bone and soft
tissue along with debilitating radiation treatment. These recently completed procedures have
left her with the need for significant reconstructive procedures, which are ongoing. Currently,
the Respondent has reconstruction surgery scheduled for October 17, 2018. In addition, the
Respondent is undergoing daily, 6-week treatments to deal with the consequences of her
cancer treatment including daily, 2-hour sessions of hyperbaric oxygen treatment to mitigate
the effects of radiation and phototherapy sessions 2 days per week to deal with other sequala
of the disease. The underlying disease and the consequences of treatment have seriously

debilitated her physically and psychologically.

COPY eenareP sy
Pa Bay
OFT 27 2018 OCT 5 zag
: ee DISTRICT OF HARTFORD FL

(W0607272,1) STATE OF oe
KOS Aw ra - (.

IML AT
LAW OFFICES « COONEY, SCULLY AND DOWLING

= JURIS NO. 10872

= HARTFORD, CONNECTICUT 06106 » (860) 527-1141 « (860) 247-5215 fax

HARTFORD SQUARE NORTH « 10 COLUMBUS BOULEVARD

 

vet. + LU 1WCase3: 49-gp-G0002:VAB* 'Document’l ' Fited 01/15/19 Page 23'of 27"* :

In addition, the severity of the sanctions imposed by the court has placed her ina
position where it has become a practical impossibility for her to continue practicing law. Her
relationship with her firm has ended along with all relationships she formerly had with the firm's
clients. Planning for the remaining contingencies created by the court's order is complex on
many levels. In a very short time, the Respondent will need to make difficult personal and
professional decisions of the type that are ordinarily made over the course of many years. This
is especially difficult under the medical circumstances described above.

In light of the foregoing, the Respondent first provides notice to the court that as of
September 25, 2018, (1) she commenced the court-imposed 120-day suspension from
practice, (2) she has fully notified her finn of the court's action, and (3) she has terminated
relationships with all clients of her firm and has retained no personal clients.

In light of this, the Respondent requests the following relief and modification to the order
(#341.00).

First, that the court's order (#341.00), be amended as follows:

a. Respondent shall continue the suspension from practice that was
commenced on September 25, 2018 until January 23, 2019 (120 days total)
during which she will not perform any legal work for any client and not have
contact with any clients or potential clients (except those health care
providers who may be actively involved in her personal medical care);

b. The Plaintiff will have 30 days from the date of the order (#341.00) to file a bill
of costs, in which event the Respondent shall have 10 days within which to
file any objections;

c. Respondent's time to appeal or request further action or relief is extended to
November 10, 2018.

(w0607272.1) 2
LAW OFFICES « COONEY, SCULLY AND DOWLING

(860) 247-5215 fax « JURIS HO. 10872

« (860) 527-1041 =

» HARTFORD, CONNECTICUT 06106

HARTFORD SQUARE NORTH » £0 COLUMBUS BOULEVARD

vel Lv ase 3/19-gp-00002VAB' “Document 1" 'Filed 01/15/19 Page 24 of 2714 7

This requested relief is essential for the Respondent to be able to make informed
decisions and prepare both personally and professionally for the consequences attendant to

the court's orders,

COUNSEL FOR RESPONDENT, MADONNA
SACCO, ESQ.,

BY: /s/ Eugene A. Cooney — Juris No. 300968
Eugene A. Cooney
Cooney, Scully and Dowling
Hartford Square North
10 Columbus Boulevard
Hartford, Connecticut 06106
860-527-1141/Juris No. 10872

(waderz72.1) 3

 
LAW OFFICES « COONEY, SCULLY AND DOWLING

© 10 COLUMBUS BOULEVARD = HARTFORD, CONNECTICUT 06106

vel,

(960) 247-S215 Tax « JURIS NO, 10872

® (860) S27-1141 «

HARTFORD SQUARE NORTH

 

+ 201 Case-B:19-gp-00002-VAB » Document : Filed 01/15/19 Page 25:08 27" °°: ”

NO. (X07) HHD-CV-XX-XXXXXXX : SUPERIOR COURT
MEGAN CORONA, ET AL : JD HARTFORD (CLD)
V. : AT HARTFORD

DAY KIMBALL HEALTHCARE, INC., ETAL : SEPTEMBER 25, 2018

ea

RESPONDENT'S AFFIDAVIT IN SUPPORT OF MOTION
FOR EXTENSION OF TIME AND MODIFICATION OF ORDER

The undersigned, being duly swom, hereby deposes and says:

My name is Madonna A. Sacco, | am: over 18 years of age arid | understand the
obligation of an oath.

| am the Respondent in this action.

| make this affidavit in support of my request for an extension of time and modification of
the court's order of September 20, 2018 suspending me from the practice of law and
imposing other sanctions.

In the short period since the court.issued its order, that order has already had far-
reaching effects that may make It impossible for me to continue the practice of law in
any meaningful-way. Therefore | have resigned from my firm as of September 26, 2018.
Under even ideal circumstances, it would be a hardship for me to make these necessary
decisions in 21 days. Under my current medical circumstances, it is an extraordinary
hardship. | am currently under extensive medical treatment for a setious head and neck
cancer that required widespread resection of facial bones and soft tissues. | underwent
multiple surgeries and radiation for this cancer, which left me debilitated on many levels.
in addition to widespread resection, | had serious radiotherapy-induced side-effects of my
oral mucosa, salivary glands, bone, teeth, and-musculature. Treatment of the cancer and.
the orofacial complications that came with the cancer treatments required and continue
to require consultations with numerous health care providers, ineluding, head and neck
surgeons, radiation oncologists, plastic and reconstructive surgeons, dentists and
prosthodontists, physical therapists, and psychologists, Currently, | have reconstruction
surgery scheduled on October 17, 2018 and | am undergoing a 6-week course of daily,
2-hour hyperbaric oxygen chamber treatments to ameliorate the side-effects of radiation.
| am also currently undergoing biweekly phototherapy treatments to deal with other
complications of the disease. | am also under ongoing surveillance for recurrence of
breast cancer frorn which | have apparently recovered.
LAW OFFICES « COONEY, SCULLY AND DOWLING

* 10 COLUMBUS BOULEVARD

Vel,

» JURIS NO. 10872

(860) 247-5215 fax

« HARTFORD, CONNECTIOJST 05106 « (B60) 527-1141 ¢

HARTFORD SQUARE NQATH

 

+. 2v1CaseB:19-gp-00002:VAB » Document ' Fited 01/15/19 Page 26 0f 2744 oo ¥

 

 

ZILIA
Madonng A. Sacco
/

Subscribed and sworn to before me this 3 day of October 2018.

  

 

we Commissioner of ths Superior Court

COUNSEL FOR MADONNA SACCO, ESQ.,

BY:_/s/ Eugene A. Cooney — Juris No.
Eugene A, Cooney
Cooney, Seully and Dowling
Hartford Square North
10 Columbus Boulevard
Hartford; Gonnecticut 06106
860-527-1141/Juris No. 10872

Ww
LAW OFFICES » COONEY, SCULLY AND DOWLING

HARTEORD SQUARE NORTH * 10 COLUMBUS BOVLEVARD

(860) 247-5215 fax » JURIS NO. 10872

= (360) 527-1141 »

« HARTFORD, CONNECTICUT 06105

UU.

and pro se parties of record:

4. 2V | Case.3:19-gp-00002+VAB » Document? ' Filed 01/15/19 Page 27 of 27":

CERTIFICATION

| hereby certify that a copy of the above was emailed on October 3, 2018 to all counsel

 

Angelo Ziotas, Esq.
Silver, Golub & Teitell
184 Atlantic Street
Samford, CT 06901

aziotas@satlaw.com So
For the Plaintiff

Nancy A. DeRose, Esq.
Danaher Lagnese, PC
21 Oak Street

Hartford, CT 06106

nderose@danaherlagnese.com .~
For Defendant Steven T. Raheb, M.D.

 

 

Isabel Del Vecchio, Esq.
Stephen Maxwell Reck, Esq
391 Norwich-Westerly Road
P.O. Box 431
North Stonington, CT 06359
isabel.delvecchio@gmail.com /
attomeyreck@yahoo.com

For the Plaintiff

Andrew S, Kaufman, Esq.
Megan E. Bryson, Esq.
Kaufman Borgeest & Ryan LLP
1010 Washington Boulevard
Stamford, Connecticut 06901
akaufman@kbriaw.com ~

mbryson@kbrlaw.com
For Defendant, Erica J. Kesselman, MD

 

Michael G. Rigg, Esq.
Janine W. Hodgson, Esq.
O'Brien Tanski & Young, LLP
500 Enterprise Drive, Suite 4B
Rocky Hill, CT 06067
mgr@otylaw.com
iwh@otylaw.com

For Defendant Day Kimball Healthcare, Inc.

Statewide Grievance Committee
287 Main St
East Hartford, CT 06118

 

 

Office of Chief Disciplinary Counsel
100 Washington Street
Hartford, CT 06106

 

 

 

 

(0607272.1) 4

 

 

 

/s/ Eugene A. Cooney — Juris No. 300968

Eugene A. Cooney
